TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00316-CV



               Appellant, Brian Bernard// Cross-Appellant, The State of Texas

                                                   v.

                Appellee, The State of Texas// Cross-Appellee, Brian Bernard




                FROM THE COURT AT LAW NO. 5 OF TRAVIS COUNTY
       NO. C-1-CV-06-093045, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Brian Bernard perfected an appeal from a judgment entered by the County Court at

Law No. 5 of Travis County. No clerk’s record has been filed due to appellant’s failure to pay or

make arrangements to pay the clerk’s fee for preparing the clerk’s record.

               If the trial court fails to file the clerk’s record due to appellant’s failure to pay or make

arrangements to pay the clerk’s fee for preparing the clerk’s record, the appellate court may dismiss

the appeal for want of prosecution unless the appellant was entitled to proceed without payment of

costs. Tex. R. App. P. 37.3(b).

               By telephone call on December 12, 2007, Bernard notified this Court that the parties

no longer desire to pursue this appeal. The parties filed a joint motion to dismiss the appeal on

December 17, 2007. That motion cannot be granted at this time because the filing fee was not paid.
               Because appellant has failed to pay or make arrangements to pay the clerk’s fee for

preparing the clerk’s record, this appeal is dismissed for want of prosecution.



                                                ________________________________________

                                                Diane Henson, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed for Want of Prosecution

Filed: January 16, 2008




                                                 2